DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (GB 215901 A).
Regarding claims 1, 4-5, 12, and 14-15, Barnes teaches a carrier box and the blank for making, said blank comprising incisions and crease lines dividing the blank having a length and a width into three adjacent rows of panels (see Fig. 3), namely a first row comprising at least a first corner panel, a first left side panel, a first joint panel, and a first right side panel (see illustration below),

    PNG
    media_image1.png
    947
    1053
    media_image1.png
    Greyscale

a second row adjacent to the first row, comprising a first top panel, a left main panel, a bottom panel, a right main panel and a second top panel, and a third row adjacent to the second row, comprising at least a second corner panel, a second left side panel, a second joint panel and a second right side panel, the first and the second corner panel being separated respectively from the first respectively and the second left side panels via a respective crease line (Examiner notes that each of the panels are separated via crease lines except for the separation between the first and second corner panels with the first top panel), the first and the second left side panel being separated respectively 
	Regarding claim 2, Barnes teaches a box and the blank for making comprising incisions and crease lines dividing the blank into the panels, wherein in the length direction four or five adjacent sections of panels are present, each panel of the first, third and fifth section of the second row and each panel of the first and third fifth section of the first and third rows having a length corresponding to a height of the box to be folded (see Fig. 2), and each panel of the second and forth section of the first second and third rows having a length corresponding to a length of the box to be folded, in the width direction three adjacent rows of panels are present, each panel of the second row having a width corresponding to a width of the box to be folded, and each panel of the first and the third row having a width corresponding to the height of the box to be 
	Regarding claims 3 and 13, Barnes teaches a blank made from cardboard (Page 1 lines 5-10).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Aze et al. (EP 3147838 A1; hereinafter Aze).
.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734